—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered February 25, 1994, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied. The record indicates that a favorable plea was entered after a thorough allocution, belying defendant’s claims that his plea was induced by his attorney’s coercion and failure to pursue an unspecified “defense” (see, People v Fiumefreddo, 82 NY2d 536; People v Montalvo, 228 AD2d 197, lv denied 88 NY2d 990). Defendant was given an adequate opportunity to present these claims in written submissions to the court, including a submission by his new attorney, appointed to as*147sist him on the motion, and no further inquiry was necessary (see, supra). Concur—Wallach, J. P., Rubin, Williams, Tom and Andrias, JJ.